Citation Nr: 1436750	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-37 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to education benefits under 38 U.S.C.A., Chapter 30, the Montgomery GI Bill (MGIB).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to October 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 decision by the Department of Veterans Affairs (VA) Education Center located at the Regional Office (RO) in St. Louis, Missouri.

In May 2013, November 2013, and March 2014 the Board remanded this case to obtain clarification from the Department of Defense (DOD) as to whether the Veteran had a hardship discharge.  The record reflects such clarification has been obtained, and that all other development directed by the prior remands has been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran served less than 26 months of active service, and the record does not reflect she was discharged due to service-connected disability, a medical condition which preexisted service, hardship, involuntarily for the convenience of the Government as a result of a reduction in force, or for a physical or mental condition not characterized as a disability and not the result of his own willful misconduct.

2.  The record does not reflect the Veteran served in the Selected Reserve.


CONCLUSION OF LAW

The criteria for education benefits under 38 U.S.C.A., Chapter 30, the MGIB, are not met. 38 U.S.C.A. §§ 3001, 3011, 3012 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for claims under Chapter 30, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance under MGIB was incomplete.  Rather, as detailed below, the resolution of this case depends upon the uncontested period(s) of active service for the Veteran, and the nature of her discharge.

The Board further notes that the provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of this appeal, and has in fact done so to include her August 2008 Notice of Disagreement (NOD) and September 2008 Substantive Appeal.  She also indicated that no hearing was desired in conjunction with this appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

With regard to MGIB educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, this program provides assistance in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria for basic eligibility for educational assistance.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042. 

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty unless discharged or released for a qualifying reason (i.e., a service-connected disability, a medical condition which preexisted service, hardship, the convenience of the Government if the individual completed not less than 30 months continuous active duty after that date, involuntarily for the convenience of the Government as a result of a reduction in force, or for a physical or mental condition not characterized as a disability and not the result of his or her own willful misconduct).  See 38 U.S.C.A. § 3011; 38 C.F.R. 
§ 21.7042.  In addition, an individual may establish eligibility for basic educational assistance based on a combination of service on active duty and service in the Selected Reserve.  Eligibility for basic educational assistance under Chapter 30 based on a combination of service on active duty and service in the Selected Reserve is known as the "2x4" program.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. 
§ 21.7042(b)(1).

In this case, the record reflects the Veteran served on active duty from August  2000 to October 2002, when she was honorably discharged.  Her total period of service was less than 26 months.  In short, the record does not reflect she served at least 3 years of active service.  Further, Veteran acknowledges that she did not complete her term of enlistment, but believes that her honorable discharge should qualify as a "hardship discharge" so as to bring her under the exception to length of service provided in 38 C.F.R. § 21.7042(a)(5)(iii).

The Veteran's DD Form 214 reflects that the separation authority was AR 635-200, PARA 6-3B(1), and the narrative reason for separation was "PARENTHOOD."  The separation code was "KDG".  According to Army Regulations, individuals who are separated with a separation authority of 635-200, PARA 6-3A or B may be separated due to hardship or may be separated due to parenthood, not due to hardship.  

The Board previously found it was unclear what the separation code "KDG" represented and remanded the case to obtain clarification from the DOD whether the separation code "KDG" indicates a hardship discharge.  The record reflects that responses received from an official with the Army Human Resources Command (HRC), to include in 2013 and 2014, reported that the separation Code "KDG" on the Veteran's DD Form 214 reflects a convenience of the government discharge.  The 2014 response also stated that the Veteran's separation was voluntary, and that no SPD codes beginning with a K are involuntary.

In view of the foregoing, the Board finds that the Veteran was not separated from service due to a hardship discharge.  None of the other exceptions appears to apply in this case either.  The record does not reflect, nor does she contend, that she was discharged due to a service-connected disability, a medical condition which preexisted service, or for a physical or mental condition not characterized as a disability and not the result of his or her own willful misconduct.  In pertinent part, the record, including Virtual VA/VBMS, does not reflect she has any service-connected disability.  Moreover, as noted above, the Army HRC indicated he discharge was for the convenience of the government and was a voluntary separation.  As she had less than 30 months of active service, the exception for a voluntary separation for the convenience of the government does not apply.  Further, as it was a voluntary separation the exception for an involuntary discharge clearly does not apply.

The Board also observes that nothing in the record reflects the Veteran served in the Selected Reserve.  As such, this case does not warrant consideration of whether she is entitled to MGIB benefits under the "2x4" program based upon a combination of active and Selected Reserve service.

The Board further notes that 38 C.F.R. § 21.7044 provides that MGIB benefits may also be available for certain individuals who had eligibility for former Vietnam Era GI Bill (Chapter 34) participants.  However, there is no indication in the record the Veteran had been such a participant, nor does she contend otherwise.  Therefore, these provisions are not for consideration in the instant case.

In view of the foregoing, the Board must find that the uncontested facts of this case reflect the Veteran does not satisfy the basic eligibility requirement for MGIB education benefits under 38 C.F.R. § 21.7042.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. 
§ 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Here, the record reflects the Veteran has no legal entitlement to the benefit sought on appeal.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The benefit sought on appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


